RADER, Circuit Judge,
concurring, with whom LOURIE, Circuit Judge, joins.
I too would reverse the Court of Federal Claims’ holding that the Government is not hable for the uncompensated taking of the Preseaults’ property. I write separately, however, to highlight the issues upon which I believe this case turns.
As an initial note, this court took this case en banc to determine whether federal or state law defined the Preseaults’ property rights. The decision of the court determines the nature of the Preseaults’ property rights through the application of Vermont law. Therefore, this court has properly selected the well from which it can draw its interpretive law.
*1057In tWs court’s panel opinion, the majority held that federal transportation law preempts Vermont law in establishing when possession of the right-of-way reverts from the State to the Preseaults. Preseault v. United States, 66 F.3d 1167 (Fed.Cir.), withdrawn, 66 F.3d 1190 (Fed.Cir.1995). The majority of the panel held that federal law provides “background principles” — in the instant case pre-1979 federal ICC law — that change the property rights held by the Pre-seaults’ and place additional conditions on the abandonment of the railroad easement beyond those rooted in Vermont law. Id. The vacated opinion allowed the federal involvement in railroad regulation to dictate the nature of the Preseaults’ property interests. Because this alteration of rights required the Government to provide just compensation, I dissented. While federal legislation may alter the terms of the Preseaults’ property rights defined and created by state law, it cannot do so without giving just compensation. See Kaiser Aetna v. United States, 444 U.S. 164, 178-80, 100 S.Ct. 383, 392-93, 62 L.Ed.2d 332 (1979). Certainly, the Federal Government has the power to enact legislation that affects the Preseaults’ right to freely use or possess land. But the Government cannot use this power for uncompensated, piecemeal usurpation of the rights of property owners, such that with each transfer of the property the purchaser loses sticks within the original bundle of rights yet remains without Constitutional recourse. Simply, when the Federal Government intrudes upon a property owner’s right of use or possession of property, the Federal Government must pay just compensation. In this case, the offending laws are the Transportation Act of 1920, Ch. 91, 41 Stat. 456 (1920), the Rail Revitalization and Regulatory Reform Act, Pub.L. No. 94-210, 90 Stat. 31 (1976), and the National Trails System Act Amendments of 1983, Pub.L. No. 98-11, Title II, 97 Stat. 42 (1983), each of which took or authorized a complicit state government to take a share of the property right.
In the continuing evolution of this litigation, the court now correctly sets its sights on the question of abandonment, a point that both the opinion for the court and the dissent agree turns on issues of Vermont law. Briefly, and as stated in the opinion of the court, the owners of the parcel at issue held a fee simple subject to the easement rights created in 1899. The easement, created under Vermont law, created a right-of-way for the construction, maintenance, and accommodation of the Rutland-Canadian Railroad. Under Vermont law, the easement “would cease and the land revert, the moment it was put to any other use than the one designated in the charter or statute, by or under which the appropriation was made.” Hill v. Western Vt. R.R., 32 Vt. 68, 77 (1859). The court here is charged with determining whether, under the law of the State of Vermont, the Pre-seaults have demonstrated the State’s intent to abandon the easement. See Logue, Inc. v. Royea, 152 Vt. 499, 568 A.2d 357, 358 (1989) (stating that Vermont law requires that abandonment be demonstrated by “a present intent to relinquish the easement or a purpose inconsistent with its future existence”) (quoting Nelson v. Bacon, 113 Vt. 161, 32 A.2d 140,146 (1943)).
The facts are undisputed. As evidence of abandonment, in 1970, active railway transportation ceased over the easement. In 1975, the State removed the railroad tracks and switches. As evidence mitigating against a holding of abandonment, after the State removed the tracks, it continued to collect rents under pre-existing license and crossing agreements. In addition, although the tracks were removed from the Pre-seaults’ property, tracks remained in place in close proximity to the parcels at issue. In 1982, the State legislature enacted a statute purporting to maintain possession of railroad easements notwithstanding the cessation of railroad operations. The 1982 Act purports to apply retroactively. If, however, the easement was abandoned in 1975, then the activities of the State legislature could not resurrect the easement through legislation.
Under Vermont law, abandonment is a question of fact. Logue, 568 A.2d at 359. Because the parties did not show the existence of any disputed material fact, the court need not remand this case for additional discovery or presentation of evidence; the available record is sufficient to review the lower court’s granting of summary judgment. *1058A factual question, such as a determination of abandonment, is reviewed for clear error. Herein, the trial judge found that the easements were abandoned upon the removal of the tracks and other equipment in 1975.
While it is not disputed that an easement will not be extinguished through mere non-use, removing the tracks and switches from a railway cannot be termed non-use. Non-use of the easement began in 1970; abandonment occurred, as evidenced by the more permanent lack of operability, in 1975. I cannot say that the grant of summary judgment on that issue is in error.
Ultimately, and as a final indication of abandonment, I note the difference in the current use of the easement from that originally granted. The opinion of the court and the dissent dispute the applicability under Vermont law of the doctrine of shifting public use. However, even if the doctrine is applicable, a public trail is a use distinguishable from that of a railroad.
The dissent relies on Brainard v. Missisquoi R.R. Co., 48 Vt. 107 (1874), in which the Supreme Court of Vermont held that an easement for a plank road was not abandoned when the plank road was removed and railroad tracks were installed. The court held that since the easement served the same purpose to the public, i.e. transportation, there was no abandonment of the original easement. In the instant case, the State has held the easements for two purposes, public recreation and preservation of unobstructed transportation corridors. As to the former, the dissent insists that bicycling and walking fit within the shifting public use doctrine as alternative modes of transportation. While there is some dispute over the comparative burden of scheduled rumbling freight trains versus obnoxious in-line rollerskaters, the issue can be resolved on simpler terms. Realistically, nature trails are for recreation, not transportation. Thus, when the State sought to convert the easement into a recreational trail, it exceeded the scope of the original easement and caused a reversion.
As to the latter, otherwise known as rail-banking, the dissent relies upon the 1982 Act to note the State’s intention to keep the rights-of-way. However, the State’s belated statement of intent, seven years after it exhibited an unequivocal intent to abandon the easement, cannot revive the property right. Moreover, the State’s transparent attempt to retain property condemned for a narrow transportation use crumbled when it converted that property to a recreational use. The 1982 Act could not immunize the State from the consequences of exceeding the scope of the easement. As such, little by little, through federal regulation and state legislation, the United States and Vermont have converted a right to use the Preseaults’ land for a railroad into a right to hold the land in perpetuity. The vague notion that the State may at some time in the future return the property to the use for which it was originally granted, does not override its present use of that property inconsistent with the easement. That conversion demands compensation. Moreover, the United States facilitated that conversion with its laws and regulatory approval.
For the reasons stated above, I would reverse the opinion of the Court of Federal Claims and remand for a proper assessment of damages.